 Case 2:20-cv-02830-LMA-MBN Document 19-4 Filed 03/29/21 Page 1 of 4




                            March 18, 2021

To:    Cody J. Acosta (CAcosta@cottenschmidt.com)
       Fax: (504) 524-1933
       Cotton Schmidt, LLP
       650 Poydras St., Suite 1950
       New Orleans, LA 70130

Re:           Theresa Schultz v. Rouse’s Enterprises, LLC
My File:      20-C10536M00001


                                       SENT VIA E-MAIL AND FAX
                                        CAcosta@cottenschmidt.com
                                                    (504) 524-1933

Dear Atty. Acosta:

       Please see as attached the Expert’s Supplemental Report regarding
the above-referenced matter.

       Thank you.



                                    Best Regards,



                                    /s/ Benjamin Thomas
                                    Smiley Injury Law


                                                                           SETH J. SMILEY • LA, CA, TX

                                                                            BRADLEY ALDRICH* • LA

                                                                            BENJAMIN THOMAS* • LA
                                                                                         *OF COUNSEL


                                                                            805 ARABELLA STREET
                                                                           NEW ORLEANS, LA 70115

                                                                                     p 504.822.2222
                                                                                     f 504.605.2054

                                                                           SMILEYINJURYLAW.COM
                              Page 1 of 1
     Case 2:20-cv-02830-LMA-MBN Document 19-4 Filed 03/29/21 Page 2 of 4


                                                                                 Lacy H. Sapp, PhD
                                                                       lsapp@stokes-associates.com
                                                                                     504.608.6932



March 18, 2021

Mr. Ben Thomas
Smiley Law Firm, LLC
805 Arabella St
New Orleans, LA 70115-3143

VIA U.S. MAIL AND EMAIL: ben@smileyfirm.com


                                           RE:       Theresa Schultz
                                My File Number:      LS21045

Dear Mr. Thomas:

This is a supplemental report to my previously disclosed initial report dated 03/01/2021 regarding
the above captioned matter. Since my initial report, I have completed consultation with Dr. Ann
Conn on 03/15/21, as Dr. Conn’s schedule did not allow for consultation before that date. During
consultation, I was able to confirm Dr. Conn’s medical opinions regarding future treatment made
necessary as a result of injuries Ms. Schultz sustained on 12/30/2019, specifically the spinal cord
stimulator recommendation as documented in Dr. Conn’s medical records for Ms. Schultz. Below
is a summary of the consultation held with Dr. Conn.

Consultation with Dr. Conn:
Consultation was held with Dr. Conn on 03/15/21 to obtain her opinions regarding Ms. Schultz's
future medical care needs as a result of the injuries sustained on 12/30/2019. Dr. Conn initially
saw Ms. Schultz on 06/27/2019, for pre-existing CRPS on her left side. Ms. Schultz was seen again
on 12/06/2019, prior to the 12/30/19 injury. Ms. Schultz was seen following the indexed incident
on 02/06/20. At that time, Ms. Schultz reported she had broken her wrist. Dr. Conn noted that Ms.
Schultz had developed CRPS in the right upper extremity which she opined was more probably
than not related to the wrist fracture Ms. Schultz sustained on 12/30/2019. She believes that the
wrist fracture is a significant contributing factor to the spread of her CRPS to the right side. Dr.
Conn noted that additional treatment will be required as a result of the right CRPS. Dr. Conn
recommended a spinal cord stimulator which will ultimately treat both the right and left upper
extremities; therefore 50% of the need for the spinal cord stimulator will be necessary to treat the
right sided symptoms directly related to the injuries Ms. Schultz sustained on 12/30/19. Prior to
undergoing the spinal cord stimulator, she will need a psychological clearance and primary care
physician medical clearance, and to be off blood thinners. She will then need the recommended
SCS trial. Dr. Conn expects Ms. Schultz will pass the pre-procedure requirements and will need
to proceed with the spinal cord stimulator trial which she also believes will more probably than
not be successful. She noted that Ms. Schultz will more probably than not need the spinal cord
              Case 2:20-cv-02830-LMA-MBN Document 19-4 Filed 03/29/21 Page 3 of 4


       Ben Thomas, Esq.
       RE: Theresa Schultz
       Page 2 of 3

       stimulator implantation to treat he condition as a result of her injuries. This spinal cord stimulator
       will not need to be replaced, as the recommended implant is rechargeable. Ms. Schultz needs
       continue Lyrica, but she is at the same dose as she was prior the spread of her CRPS.

                                               LIFE CARE PLAN

       Life care planning involves consideration of recommendations from physicians and allied health
       professionals to determine an individual’s current and future medical needs related to an event or
       occurrence. The medical recommendations considered in a Life Care Plan or medical costs
       analyses are those recommendations that are deemed a medical necessity with greater than 50%
       chance of being needed. In order to accurately fund future care, the frequency and duration of
       recommended treatment needs to be medically related.

       The following are costs associated with Ms. Schultz’s medical care needs and are specific to her
       treatment as a result of her injuries sustained on 12/30/19. This life care plan was generated in
       accordance with the IARP and ICHCC standards; and the recommendations are based on a review
       of updated medical records, consultation with Dr. Conn, as well as information gathered during
       his interview. This is a dynamic document and amendments will be made at any time based on
       Ms. Schultz’s changing needs or additional information. Should there be any changes to the
       medical opinions of Dr. Conn as noted below, this life care plan will need to be amended
       accordingly. The following life care plan has been adjusted to reflect these changes.

       SPINAL CORD STIMULATOR & ASSOCIATED COSTS:

Service or Item          Purpose            Duration       Frequency       Total Costs/Unit Costs           Comments
                                                                                                      Per Dr. Conn. These
                                                                                                        costs are based on
 Psychological
                       Pre-operative     Life expectancy     Once             $93.67-$110.00*         $187.33-$220.00 for
  Evaluation
                                                                                                       the total evaluation
                                                                                                                cost.
                                                                                                      Per Dr. Conn. These
                                                                                                        costs are based on
PCP Clearance          Pre-Operative     Life expectancy     Once             $75.00-$250.00*         $150.00-$500.00 for
                                                                                                          the total PCP
                                                                                                            clearance.
                                                                                                       Per Dr. Conn. The
                                                                                                     spinal cord stimulator
                                                                                                          trial has been
                                                                                                     recommended to treat
                                                                                                     both the right and left
                                                                                                     side. 50% of the costs
  SCS Trial          Pain Management     Life expectancy     Once               $36,550.00*
                                                                                                      are included for the
                                                                                                     right. These costs are
                                                                                                        based on a total of
                                                                                                     These costs are based
                                                                                                     on $73,100.00 for the
                                                                                                             full trial.
             Case 2:20-cv-02830-LMA-MBN Document 19-4 Filed 03/29/21 Page 4 of 4


       Ben Thomas, Esq.
       RE: Theresa Schultz
       Page 3 of 3

Service or Item            Purpose           Duration        Frequency   Total Costs/Unit Costs          Comments
                                                                                                    Per Dr. Conn. The
                                                                                                  spinal cord stimulator
                                                                                                          has been
                                                                                                  recommended to treat
                                                                                                  both the right and left
 SCS Implant           Pain Management     Life expectancy     Once          $100,842.50*         side. 50% of the costs
                                                                                                   are included for the
                                                                                                  right. These costs are
                                                                                                    based on a total of
                                                                                                   $201,685.00 for the
                                                                                                     full implantation.
       *One-time only or short-term cost
                                            Subtotals for Spinal Cord Stimulator & Associated Costs:
                                                   Total Costs: $137,561.17 - $137,752.50

       This life care plan was generated in accordance with the IARP and ICHCC standards. It
       represents requirements as I understand them, as determined through research with suppliers,
       vendors, care providers, and others. This life care plan is a dynamic document and will be
       amended at any time, based on Ms. Schultz’s changing needs and additional information.
       Thank you for the opportunity to assist in this matter, and should you require any additional
       information or assistance, please do not hesitate to contact me.

       Sincerely,




       Lacy H. Sapp, PhD
       Licensed Rehabilitation Counselor #649
       Licensed Professional Counselor #2478
       Licensed Marriage/Family Therapist #727
       Certified Rehabilitation Counselor # 00043667
       National Certified Counselor #67786
       Certified Life Care Planner #0934
